Citation Nr: 1435011	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to April 1972.  He died in June 1973.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A note in the file reveals that the appellant failed to appear for an October 2012 Board hearing.  


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died on June [redacted], 1973, of traumatic intracerebral hematoma as a result of an accident.  The death certificate noted that "Decedent was operator of motorcycle that went out of control & flipped end over end."

2.  The Veteran had no service-connected disabilities at the time of his death.

3.  A November 1973 RO decision, subsequent to the Veteran's death, granted service connection for right knee chondromalacia, and assigned a rating of 10 percent, effective April 1972.  

4.  An August 1973 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death; the appellant filed a notice of disagreement with and a statement of the case was issued in November 1974 which continued to deny the claim.  The appellant did not submit a substantive appeal.

5.  An October 2006 RO decision denied the appellant's application to reopen the claim of service connection for the cause of the Veteran's death.

6.  Evidence received subsequent to the October 2006 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The October 2006 RO decision that denied the appellant's application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the October 2006 RO decision is not new and material, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant notified via a September 2010 letter of the criteria for establishing the claim, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  The September 2010 VCAA letter contained the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding reopening a claim.  The September 2010 letter correctly noted the RO's August 1973 prior denial of the claim.  While the September 2010 letter failed to note the denial of the claim in October 2006, the Board notes that the September 2010 letter contains the information required by Kent, in that the letter identified the reasons and bases for the denial of the claim.  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records, and a copy of the Veteran's fatal accident report, are associated with the claims file.

In this case, the appellant's claim is a claim to reopen and, therefore, VA's responsibility extends to requesting evidence from any new source identified by the appellant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the appellant with respect to that particular claim.  VA does not have a duty to provide the appellant with a VA medical opinion if the claim is not reopened.

The appellant has not referenced any pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met.

Applicable Laws

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

An August 1973 RO decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death, and in October 2006 the RO denied the appellant's application to reopen the claim.  The appellant did not appeal the October 2006 rating decision and it became final.

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

Analysis

The appellant essentially asserts that during a June 1973 fatal motorcycle accident the Veteran's right knee disability prevented the Veteran from being able to adequately engage the motorcycle's foot brake.

At the time of the August 1973 and October 2006 denials the evidence included the Veteran's death certificate that indicated that he died on June 3, 1973, of traumatic intracerebral hematoma as a result of an accident.  The Veteran's death certificate had noted that "Decedent was operator of motorcycle that went out of control & flipped end over end."  While the Veteran had no service-connected disabilities at the time of his death, a November 1973 RO decision granted service connection for right knee chondromalacia.

A February 1973 VA medical record indicates that the Veteran complained of swelling and intermittent pain in the knees the prior year.  Physical examination revealed that both knees had full range of motion with slight effusion.

Also of record at the time of the prior denials was a copy of the Veteran's June 1973 fatal motorcycle accident report.  The report noted that the Veteran had been operating the motorcycle at 40-45 miles per hour before drifting onto some loose rocks and losing control of the motorcycle.  There was no suggestion in the report that the failure or inability to brake the motorcycle caused or contributed to the accident.

The RO (as noted in the November 1974 statement of the case) denied the claim on the basis that there was no evidence linking the Veteran's right knee disability and his fatal motorcycle accident.

There is no evidence submitted since October 2006 that suggests that the Veteran's right knee disability caused or contributed to the Veteran's June 1973 fatal motorcycle accident.  In fact, there appears to be no pertinent evidence added to the claims file subsequent to October 2006.  The evidence submitted since October 2006 is, at most, cumulative of that already of record.  The Court has held that "where it can be said that, all things being equal, the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative."  Paller v. Principi, 3 Vet. App. 535, 538 (1992).  

The appellant's statements since October 2006, to the extent any exist, have added nothing new or material to her earlier assertions.  In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claims in August 1973 and October 2006 is not new and material, and reopening of service connection for cause of the Veteran's death is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for the cause of the Veteran's death is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


